Citation Nr: 1205887	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-14 930	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the cervical spine, evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for hearing loss.

3.  Entitlement to service connection for pericarditis. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to July 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was later transferred to the jurisdiction of the Muskogee, Oklahoma, RO.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by limitation of flexion to 45 degrees, extension to 45 degrees, lateral flexion to 45 degrees bilaterally, and rotation to 70 degrees to the right and to 50 degrees to the left, with no evidence of ankylosis, spasm, abnormal spinal contour, or incapacitating episodes.

2.  The Veteran's hearing loss is manifested by no worse than level I hearing impairment in the right ear and level I hearing impairment in the left ear.

3.  The Veteran does not have pericarditis that is attributable to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for an initial compensable evaluation for hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2011).

3.  The Veteran does not have pericarditis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding these claims.  The Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter provided in connection with the Benefits Delivery at Discharge (BDD) program in March 2008.  The letter advised the Veteran of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection for a cervical spine disability and hearing loss.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  The Veteran was provided VA examinations in connection with his claims, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claims.  The reports address the current level of severity of the Veteran's service-connected hearing loss and cervical spine disability and whether the Veteran has pericarditis that is attributable to his active military service.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Cervical Spine Disability

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because this appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the possibility of the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for degenerative disc disease of the cervical spine was granted by a September 2008 rating decision, and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243, effective July 6, 2008, the day following the Veteran's separation from service. 

The General Rating Formula for Diseases and Injuries of the Spine provides for a 10 percent evaluation when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is for application when there is forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine.  A maximum 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Intervertebral disc syndrome is rated under the General Rating Formula described above or under the Formula For Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes (Formula for Rating Incapacitating Episodes), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 C.F.R. § 4.25.  Under the Formula for Rating Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, Note (1).

The Veteran underwent a pre-discharge VA compensation examination in May 2008.  He reported being bothered by degenerative disc disease, a herniated nucleus pulposus, and degenerative joint disease since May 2007, with pain and stiffness radiating into his shoulder and hands.  He denied the presence of incapacitating episodes.  On examination, the examiner noted no radiation of pain on movement, muscle spasm, or ankylosis; there was tenderness in the posterior C5-C6 area.  Cervical flexion was possible to 45 degrees, as was extension.  Lateral flexion was accomplished to 45 degrees in each direction.  Right lateral rotation was possible to 70 degrees, and left lateral rotation to 50 degrees.  Spinal curvature was normal and there was no sign of nerve root involvement.  A neurological examination was normal with the exception of motor weakness in the shoulders, which was a manifestation of separately service-connected shoulder disabilities.

Post-service clinical notes reflect that the Veteran was prescribed a cervical traction unit and steroid injections for relief of his cervical spine pain.  A January 2011 physical therapy record noted that the Veteran had full range of motion of the cervical spine.  

The Board notes that there is no evidence that the Veteran has ever experienced an incapacitating episode, as defined by regulation, due to his cervical spine disability. Therefore, an increased rating for his cervical spine disability on that basis is not warranted.  

Turning to application of the General Rating Formula, the Board notes that the cervical flexion of 45 degrees reported by the pre-discharge examiner does not meet the criteria for even a 10 percent rating.  However, the combined range of motion of the cervical spine recorded by that examiner, 300 degrees, meets the criteria for a 10 percent rating.  None of the criteria for a rating greater than 10 percent was met on that examination or at any time since.  There is no evidence of ankylosis, spasm, or abnormal spinal contour.  Further, a rating greater than 10 percent is not warranted based on additional functional loss, as no such impairment has been shown.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011) (pain alone does not constitute function loss under VA regulations that evaluate disabilities based upon limitation of motion, but is just one factor to be considered when evaluating functional impairment).  Therefore, the Board finds that at no time since the grant of service connection did the Veteran's cervical spine disability warrant a rating higher than 10 percent.  See Fenderson, supra. 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's cervical spine disability has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The Veteran has been granted a total disability rating based on individual unemployability as a result of the combined effect of his service-connected disabilities (TDIU).  There is no indication that the Veteran's cervical spine symptoms take his case outside the norm as to warrant referral for extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).   

For the foregoing reasons, the Board finds that the claim for an initial disability rating in excess of 10 percent for a cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hearing Loss

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  Id.  

The results of April 2008 pre-discharge VA audiological testing were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
30
40
40
34
LEFT
30
35
25
25
29

Speech discrimination was 100 percent in the right ear and100 percent in the left ear.  No exceptional pattern of hearing loss was noted.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percentage of speech discrimination falling between 92 and 100, the resulting numeric designation for both ears is I.  

Table VII must then be consulted for assignment of a percentage evaluation.  With a numeric designation of I for the right ear and I for the left ear, the point of intersection on Table VII requires assignment of a noncompensable rating under DC 6100.  See 38 C.F.R. § 4.85(h). 

The results of December 2009 VA audiological testing were as follows:





HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
40
50
45
43
LEFT
25
25
30
25
26

Speech discrimination was 96 percent in the right ear and 96 percent in the left ear. No exceptional pattern of hearing loss was noted.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 42 and 49 with the line for percentage of speech discrimination falling between 92 and 100, the resulting numeric designation for the right ear is I.  By intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percentage of speech discrimination falling between 92 and 100, the resulting numeric designation for the left ear is I.  
With a numeric designation of I for the right ear and I for the left ear, the point of intersection on Table VII requires assignment of a noncompensable rating under DC 6100.  Id.

There is no other evidence containing similarly detailed audiometric test results by which to evaluate the disability during the rating period.  Thus, audiological evaluation reflects that the Veteran's service-connected hearing loss is manifested by no worse than level I hearing impairment in each ear.  Consequently, a compensable rating for hearing loss is not warranted at any time since the effective date of service connection.  See Fenderson, supra.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been reflected by the schedular criteria.  In regards to hearing loss, the December 2009 VA examination report describes the effects of the Veteran's hearing impairment on his occupation and daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has been granted a total disability rating based on individual unemployability as a result of the combined effect of his service-connected disabilities (TDIU).  It was noted by the examiner that the Veteran's hearing loss also results in impaired concentration.  Such an effect does not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, supra.   

For the foregoing reasons, the Board finds that the claim for a compensable rating for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Pericarditis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran claims service connection for pericarditis.  Review of his service treatment records reflects that he was treated for pericarditis on at least two occasions during service and that he had many episodes of unspecified chest pain.  A treatment record dated in January 2008, approximately two months prior to his discharge from active service, noted that there was no evidence of ischemia but that there was an abnormal echocardiogram (ECG).  The reasons for the abnormal ECG were not noted, although possible pericarditis was noted earlier following an ECG in November 2007.  A medical evaluation board (MEB) narrative summary dated in February 2008 found that the Veteran did not meet retention criteria based on several orthopedic disabilities.  Although a "history of pericarditis" was noted in the summary, there was no evidence of a then-current disability and it was listed as "medically acceptable" by the MEB.  Subsequent physical evaluation board (PEB) proceedings recommended that the Veteran be retired from the military based on his orthopedic disabilities.  There was no indication that the Veteran's history of pericarditis played a role in his discharge.  An ECG conducted in May 2008, in connection with a pre-discharge VA compensation examination, was entirely normal, with no evidence of pericarditis or other cardiac disabilities.  The examiner found that he could not render a diagnosis because there was no cardiac pathology noted on examination.  

Post-service medical records do not reflect any reports of pericarditis.  On VA examination in April 2010, a chest X-ray showed no evidence of pericardial effusion.  An EKG and ECG showed cardiac abnormalities consistent with a diagnosis of hypertensive heart disease.  (The Board notes that hypertension is separately service connected).  There was no evidence of pericarditis or residuals of pericarditis.  

Post-service medical records show no evidence of treatment for pericarditis; nor has the Veteran indicated that he currently has pericarditis.  Instead, the Veteran seems to be seeking service connection for pericarditis because it was observed during service and because he is concerned that it may return.  See April 2009 VA Form 9.  However, Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current disability, the claim of service connection for pericarditis may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

An initial disability rating in excess of 10 percent for a cervical spine disability is denied.

A compensable rating for hearing loss is denied.

Service connection for pericarditis is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


